Order entered July 11, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00641-CV

        PETER PARK, SUE PARK AND MEGAN CHOI, Appellants

                                        V.

                   NEW FALLS CORPORATION, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-05488

                                     ORDER

      The clerk’s record in this appeal reflects appellant Megan Choi has filed for

bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2, further action in

this cause is automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, the

Court will take no action at this time on appellants’ June 29, 2022 motion to extend

time to file notice of appeal and, for administrative purposes, ABATES and treats

this cause as a closed case. It may be reinstated on motion by any party showing,
in accordance with rule of appellate procedure 8.3, that the appeal is permitted by

federal law or the bankruptcy court. See id. 8.3.


                                             /s/    KEN MOLBERG
                                                    JUSTICE